Case 2:18-cr-20183-DML-EAS ECF No. 260, PageID.1704 Filed 01/28/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                        Plaintiff,                             Case Number 18-20183
 v.                                                            Honorable David M. Lawson

 MICHAEL BENDER,

                   Defendant.
 _____________________________________/

             ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

        Defendant Michael Bender has filed a motion asking the Court to reduce his sentence to

 time served under the authority of the compassionate release provision of 18 U.S.C.

 3582(c)(1)(A)(i), as amended by section 603(b)(1) of the First Step Act of 2018, Pub L. 115-391,

 132 Stat. 5194, 5239. Bender has served approximately 21 months of a 96-month prison sentence

 for conspiracy to distribute controlled substances. He argues that a sentence reduction is justified

 by his medical conditions (obesity, moderate asthma, prediabetes) coupled with the threat of

 infection with the novel coronavirus in the congregant confinement of a prison setting. The

 government concedes that Bender’s obesity is a medical risk factor that may amount to an

 extraordinary and compelling reason for release, but it maintains that he would be a threat to public

 safety if released. Although Bender’s obesity coupled with the threat of a COVID-19 infection

 may amount to “extraordinary and compelling reasons [to] warrant such a reduction,” as section

 3582(c)(1)(A)(i) requires, consideration of the factors in 18 U.S.C. § 3553(a) do not favor early

 release. Because Bender has not demonstrated that immediate release is appropriate or that he

 qualifies for release under any other provision of section 3582(c)(1), the motion will be denied.
Case 2:18-cr-20183-DML-EAS ECF No. 260, PageID.1705 Filed 01/28/21 Page 2 of 10




                                                 I.

        Bender pleaded guilty to conspiring to distribute and possess with intent to distribute

 cocaine and oxycodone. On March 12, 2019, the Court sentenced him to 96 months in prison to

 be followed by three years of supervised release. Bender surrendered to the custody of the Bureau

 of Prisons on April 16, 2019, and he presently is confined at FCI Williamsburg, in South Carolina,

 which is a medium-security facility that houses around 1,366 inmates. Bender presently has served

 approximately 21 months of his prison sentence. Public records of the BOP indicate that the

 defendant is scheduled to be released from prison on April 18, 2025. Bender is 34 years old.

        On May 26, 2020, Bender submitted an administrative request for compassionate release,

 which the Warden at FCI Williamsburg denied on June 15, 2020. On September 8, 2020, Bender

 filed a pro se motion seeking compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended

 by the First Step Act of 2018 (ECF No. 203), which he supplemented twice with the assistance of

 counsel on October 9, 2020.

        The most recent data disclosed by the BOP indicates that there are 22 active coronavirus

 cases among inmates and 36 among staff at the Williamsburg facility. In addition, 126 inmates

 previously were diagnosed and now have recovered. Two COVID-19-related deaths have been

 reported among inmates. See https://www.bop.gov/coronavirus/.

                                                II.

        As a general rule, “a federal court ‘may not modify a term of imprisonment once it has

 been imposed.’” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020) (quoting 18 U.S.C. §

 3582(c)). “But that rule comes with a few exceptions, one of which permits compassionate

 release.” Ibid. “The request may come through a motion in federal court filed by the Director of

 the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). Or it may come through a motion filed by the




                                               -2-
Case 2:18-cr-20183-DML-EAS ECF No. 260, PageID.1706 Filed 01/28/21 Page 3 of 10




 inmate after he has ‘fully exhausted all administrative rights to appeal a failure of the Bureau of

 Prisons to bring a motion on the [prisoner]’s behalf’ or after ‘the lapse of 30 days from the receipt

 of such a request by the warden of the [prisoner]’s facility, whichever is earlier.’” Ibid. (quoting

 18 U.S.C. § 3582(c)(1)(A)).

         Upon a proper motion via either avenue, the Court may, “[a]fter ‘considering the factors

 set forth in section 3553(a) . . . reduce the prisoner’s sentence if it finds that ‘extraordinary and

 compelling reasons warrant such a reduction’ or if the ‘[prisoner] is at least 70 years of age,’ has

 ‘served at least 30 years,’ and meets certain other conditions.” Ibid. (quoting 18 U.S.C. §

 3582(c)(1)(A)(i), (ii)). Bender relies on subparagraph (i) of the statute. Under that provision, the

 Court can order a reduction of a sentence, even to time served, by following a procedure that the

 court of appeals has distilled into three steps.       First, consider whether “extraordinary and

 compelling reasons warrant such a reduction.” Second, determine if the “reduction is consistent

 with applicable policy statements issued by the Sentencing Commission.” Third, “consider[] the

 factors set forth in section 3553(a) to the extent that they are applicable.” United States v. Ruffin,

 978 F.3d 1000, 1004-06 (6th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)).

         The Sentencing Commission’s policy statement to be considered under step two is found

 in U.S.S.G. § 1B1.13, which simply recites the statute. The commentary adds gloss, which does

 not have the force of law. United States v. Havis, 927 F.3d 382, 386 (6th Cir.), reconsideration

 denied, 929 F.3d 317 (6th Cir. 2019) (en banc) (holding that the “commentary has no independent

 legal force — it serves only to interpret the Guidelines’ text, not to replace or modify it”). That

 has led the court of appeals in its evolving guidance on the subject to hold that district courts should

 dispense with step two when the motion for compassionate release comes from a prisoner and not

 the BOP. United States v. Jones, 980 F.3d 1098, 1109 (6th Cir. 2020) (“We now join the majority




                                                  -3-
Case 2:18-cr-20183-DML-EAS ECF No. 260, PageID.1707 Filed 01/28/21 Page 4 of 10




 of district courts and the Second Circuit in holding that the passage of the First Step Act rendered

 § 1B1.13 ‘inapplicable’ to cases where an imprisoned person files a motion for compassionate

 release.”) (citing United States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020)).

        More recently, the court of appeals took the explanation a step further. In United States v.

 Elias, --- F.3d ---, No. 20-3654, 2021 WL 50169 (6th Cir. Jan. 6, 2021), the court ascribed

 Congress’s amendment of section 3582(c)(1) to the BOP’s “rare[]” exercise of its power to move

 for sentence reductions, that “the program was plagued by mismanagement,” and that “the BOP

 ‘ha[d] no timeliness standards for reviewing . . . requests.’” 2021 WL 50169 at *1 (quoting United

 States v. Brooker, 976 F.3d 228, 231-32 (2d Cir. 2020)). It reaffirmed Jones’s holding “that §

 1B1.13 is not an applicable policy statement for compassionate-release motions brought directly

 by inmates, and so district courts need not consider it when ruling on those motions.” Id. at *2. It

 then held that “in the absence of an applicable policy statement for inmate-filed compassionate-

 release motions, district courts have discretion to define ‘extraordinary and compelling’ on their

 own initiative.” Ibid.

                                                  A.

        The government concedes that the request for release has been properly exhausted, so that

 threshold requirement for relief has been satisfied.

                                                  B.

        Addressing the first element — extraordinary and compelling reasons — Bender argues

 that his medical conditions expose him to an elevated risk of complications from the highly-

 contagious novel coronavirus. In Jones, the court of appeals noted that a prisoner may establish

 “extraordinary and compelling reasons” warranting early release either where he “has COVID-19

 (because [the inmate] may suffer from serious long-term health problems and potentially may




                                                 -4-
Case 2:18-cr-20183-DML-EAS ECF No. 260, PageID.1708 Filed 01/28/21 Page 5 of 10




 require treatment that he cannot receive [while in custody]), or where he does not have COVID-

 19 (because [other] medical issues put [him or her] at risk of contracting the virus).” Jones, 980

 F.3d at 1106 n.6.

        The defendant is justifiably concerned about the health risks posed by his incarceration.

 “The COVID-19 virus is highly infectious and can be transmitted easily from person to person.

 COVID-19 fatality rates increase with age and underlying health conditions such as cardiovascular

 disease, respiratory disease, diabetes, and immune compromise. If contracted, COVID-19 can

 cause severe complications and death. . . . [T]he Centers for Disease Control and Prevention

 (“CDC”) recommends preventative measures to decrease transmission such as physical distancing,

 mask wearing, and increasing focus on personal hygiene such as additional hand washing.” Wilson

 v. Williams, 961 F.3d 829, 833 (6th Cir. 2020). “The COVID-19 pandemic is extraordinary and

 unprecedented in modern times in this nation. It presents a clear and present danger to free society

 for reasons that need no elaboration.” United States v. Ortiz, No. 16-439, 2020 WL 3640582, at

 *2 (S.D.N.Y. July 6, 2020).

        Moreover, “the crowded nature of federal detention centers presents an outsize risk that the

 COVID-19 contagion, once it gains entry, will spread. And, realistically, a high-risk inmate who

 contracts the virus while in prison will face challenges in caring for himself. For these reasons, in

 the past months, numerous [federal] courts . . . have ordered the temporary release of inmates held

 in pretrial or presentencing custody and, in more limited instances, the compassionate release of

 high-risk inmates serving federal sentences.” Ibid. (collecting cases; footnotes omitted).

        It is widely recognized and publicly acknowledged that persons with certain medical

 conditions face an increased risk of severe consequences from potential COVID-19 infection.

 United States v. Lassiter, No. 17-232, 2020 WL 3639988, at *4 (D. Md. July 6, 2020) (“The risk




                                                 -5-
Case 2:18-cr-20183-DML-EAS ECF No. 260, PageID.1709 Filed 01/28/21 Page 6 of 10




 factors include age (over 65); lung disease; asthma; chronic kidney disease; serious heart disease;

 obesity; diabetes; liver disease; and a compromised immune system.”) (citing Coronavirus Disease

 2019 (COVID-19), People Who Are at Risk for Severe Illness, Centers for Disease Control &

 Prevention (June 25, 2020), https://bit.ly/2WBcB16). It is appropriate to consult the CDC

 guidelines and other “scientific journal[s]” when determining whether extraordinary and

 compelling reasons exist. Elias, 2021 WL 50169, at *4.

        The defendant’s age (34) does not put him in a high-risk category, but he correctly points

 out that another pertinent recognized risk factor — obesity (Body Mass Index greater than 30) —

 renders him medically vulnerable.

        Although the government disputes that Bender suffers from moderate or severe asthma and

 prediabetes, it acknowledges that he is obese. Bender stands at about 5’5” and his weight has

 ranged from 219 to 256 pounds, meaning that his BMI variously measured between 36 to 42.

 Medical Records, ECF No. 237, PageID.1587. Most recently, his BMI hovered around 36 in

 September 2019. Id. at PageID.1318        The CDC’s guidelines advise that individuals who are

 obese (BMI of 30 or greater) are among those with the “strongest and most consistent evidence”

 of severe illness from COVID-19. Scientific Evidence for Conditions that Increase Risk of Severe

 Illness, Ctrs. for Disease Control and Prevention (Nov. 2, 2020), https://bit.ly/34aDRY6.

        The defendant’s “prediabetes” does not provide an extraordinary and compelling reason

 for his release because “‘prediabetes’ does not denote a diagnosed diabetic condition. Instead, it

 indicates merely the presence of higher than normal blood sugar which may make it more likely

 that a person will develop Type 2 diabetes.” United States v. Simmons, No. 18-20270, 2020 WL

 4816199, at * 2 (E.D. Mich. Aug. 19, 2020) (citing WebMD: Types of Diabetes,

 https://www.webmd.com/diabetes/guide/types-of-diabetes-mellitus).         However, the record




                                                -6-
Case 2:18-cr-20183-DML-EAS ECF No. 260, PageID.1710 Filed 01/28/21 Page 7 of 10




 supports Bender’s argument that he also has moderate asthma, which the CDC recognizes as a

 condition that “might” increase one’s risk of a severe COVID-19 infection. People with Certain

 Medical    Conditions,   Ctrs.   for   Disease    Control   and   Prevention    (Dec.   1,   2020),

 https://bit.ly/37et6FJ. The defendant was diagnosed with “moderate intermittent” asthma, for

 which he was prescribed an inhaler. He also has been hospitalized due to the condition, the most

 recent time occurring in 2016.

        Bender also argues that if he were to be sentenced today, he would not be designated a

 career offender, because his offense of conviction no longer qualifies him for that designation.

 Although the Sentencing Guideline Manual identifies substantive controlled offenses as qualifying

 offenses, attempts and conspiracies are designated as such only in the application notes. In United

 States v. Havis, the court of appeals held that “attempted” controlled substance offenses cannot be

 considered predicate offenses under the Sentencing Guidelines’s career offender enhancement

 provisions because attempts are not found in the textual definitions; they were added by the

 commentary, which had not been subject to congressional review. 927 F.3d 382, 386-87 (6th Cir.

 2019). The court of appeals has applied that same reasoning to conspiracies. See United States v.

 Cordero, 973 F.3d 603, 626 (6th Cir. 2020).

        The government does not take issue with this contention, although it questions the

 relevance of the argument. The Court agrees that it has no impact here. It is apparent that Bender’s

 career offender guideline range (151 to 188 months) was not the driving force behind his sentence.

 And his actual sentence falls within the range that Bender predicts would apply if his guideline

 range were to be calculated without that enhancement (92 to 115 months). Havis’s impact on

 Bender’s sentence, even if determined to be retroactive, would not by itself or taken together with




                                                  -7-
Case 2:18-cr-20183-DML-EAS ECF No. 260, PageID.1711 Filed 01/28/21 Page 8 of 10




 other factors support a finding of extraordinary and compelling reasons to support a sentence

 reduction.

        Nonetheless, the government concedes that “Bender has satisfied the first eligibility

 threshold for compassionate release during the pandemic,” in light of “the heightened risk that

 Covid-19 poses to someone with obesity.” ECF No. 236, PageID.1524.

                                                  C.

        Despite the defendant’s satisfactory showing of extraordinary medical risk, early release is

 not justified in this case because the relevant section 3553(a) factors weigh heavily against

 discharging him into the community.

        The government insists that compliance with the Sentencing Commission’s policy

 statement on compassionate release is mandatory, pointing to one line in section 1B1.13 that

 requires the prisoner to prove lack of dangerousness. That argument, however, is a dead letter

 after the Sixth Circuit’s decision in Jones, 980 F.3d at 1109 (“Until the Sentencing Commission

 updates § 1B1.13 to reflect the First Step Act, district courts have full discretion in the interim to

 determine whether an ‘extraordinary and compelling’ reason justifies compassionate release when

 an imprisoned person files a § 3582(c)(1)(A) motion.”).

        That is not to say that dangerousness is irrelevant. It is a factor incorporated in section

 3553(a), which must be “consider[ed]” before release for extraordinary and compelling reasons

 may be allowed. See 18 U.S.C. § 3553(a)(2)(C) (requiring a sentencing court to consider “the

 need . . . to protect the public from further crimes of the defendant”). And any sentence reduction

 also must account for “the seriousness of the offense,” the need “to promote respect for the law,”

 and “afford adequate deterrence to criminal conduct.” Id. § (2)(A), (C). These factors are to be




                                                 -8-
Case 2:18-cr-20183-DML-EAS ECF No. 260, PageID.1712 Filed 01/28/21 Page 9 of 10




 considered together with the prisoner’s circumstances to arrive at a conclusion that they are

 sufficiently extraordinary and compelling to justify a sentence reduction.

        Bender’s crime is serious. He played a key role in promoting a significant drug trafficking

 conspiracy after its leaders were arrested, coordinating the distribution of controlled substances,

 which included cocaine and opiates. He possessed firearms throughout the conspiracy and

 maintained multiple premises to evade police. Bender engaged in this conduct despite having

 already accrued six prior felony convictions, including convictions for attempted delivery of crack

 cocaine (twice), receiving or concealing stolen property (motor vehicle), fleeing arrest (twice), and

 drug possession.

        The Court determined at the time of sentencing that the 96-month prison sentence was

 necessary to achieve the goals of sentencing Congress identified in 18 U.S.C. § 3553(a), and one

 of those goals — protection of the public — was paramount in this case. Since his incarceration,

 Bender received two disciplinary reports for drug possession, both of which the BOP considered

 among the “greatest severity level” of offenses.          Disciplinary Record, ECF No. 236-2,

 PageID.1536. These and other factors led the BOP to give the defendant a “high” PATTERN

 score, indicating that he has a high risk of recidivism. PATTERN Score, ECF No. 236-1,

 PageID.1534.

        It is true that if sentenced today, Bender would not qualify as a career offender in light of

 the Sixth Circuit’s decision in Havis. However, the Court imposed a sentence that was appropriate

 and addressed the factors in section 3553(a), career offender or not. Reducing Bender’s sentence

 by nearly four-fifths of the original custodial term certainly would not promote respect for the law

 or provide a just punishment for the defendant’s crime. Nor would it serve as a significant deterrent

 to others; to the contrary, it severely would undermine the goals of both specific and general




                                                 -9-
Case 2:18-cr-20183-DML-EAS ECF No. 260, PageID.1713 Filed 01/28/21 Page 10 of 10




 deterrence, which is of particular concern with a defendant who has demonstrated his enterprising

 resourcefulness in flouting the law.

        Consideration of the factors in 18 U.S.C. § 3553(a) weighs heavily in this case against

 granting any reduction in sentence, and those factors foreclose relief, particularly in conjunction

 with the remote risk of infection in the present circumstances of confinement. On similar facts,

 notwithstanding an inmate’s demonstration of elevated medical risk, federal courts readily have

 denied compassionate release motions by defendants who were convicted of serious drug crimes

 and had served only small portions of their sentences, particularly where there were few or no

 active infections at the prisons where they were confined. E.g., United States v. Lamar, No. 18-

 20183, 2020 WL 7319431, at *4 (E.D. Mich. Dec. 10, 2020); United States v. White, No. 18-

 20183, 2020 WL 7240904, at *4 (E.D. Mich. Dec. 9, 2020); United States v. Douglas, No. 16-

 20436, 2020 WL 7225773, at *4 (E.D. Mich. Dec. 7, 2020); United States v. Benge, No. 12-59,

 2020 WL 5845892, at *4 (E.D. Ky. Oct. 1, 2020); United States v. Myers, No. 18-20633, 2020

 WL 4934343, at *3 (E.D. Mich. Aug. 24, 2020). There are no facts apparent in this record

 suggesting that a different outcome is warranted here.

                                                III.

        Bender has exhausted his administrative remedies. However, he has not demonstrated that

 compassionate release under 18 U.S.C. 3582(c)(1)(A)(i) is justified.

        Accordingly, it is ORDERED that the defendant’s motion for compassionate release (ECF

 No. 203) is DENIED.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

 Dated: January 28, 2021




                                               - 10 -
